DETAILED ACTION
Claims 1-17 and 29 are pending.
Claims 18-28 and 30, 31 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/20 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 12, 13, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei, 3GPP TSG-RAN WG3 NR AdHoc: "Bearer Management over F1"; R3-172189, Quingdao, China; 27 - 29 June 2017, as disclosed in the IDS.

As to claim 1, Huawei teaches a method of managing resources in a fixed access network between a device and a core network (Huawei, Section 1 Fig 1, a method for managing bearers in a 5G network with DU and CU to a UE (fixed access)), the method executed at an Access gateway that provides access for the device to the core network (Huawei, Fig 1, the UE accesses the CU (core network) via the DU (access gateway), the method comprising: 
- upon receiving a message from the core network that comprises a Quality of Service, QoS, request and one or more QoS profiles with corresponding QoS flow Identifiers, QFIs (Huawei, Fig 1, requests for PDU session with QoS profiles and corresponding QoS flow identifier), determining that one or more bearers are required with the device for the one or more QFIs (Huawei, Fig 1 Solutions 1 and 2, determines that a radio bearer (DRB) is needed for a QFI); 
- creating a mapping between each of the corresponding QFIs and a bearer identifier of each of the one or more bearers (Huawei, Fig 1, Section 2, the CU creates a mapping between the QoS Flow and radio bearer (DRB 1 and/or 2)); and 
- instructing the device to create or update the one or more bearers and indicating for each bearer identifier the corresponding one or more QFIs (Huawei, Fig 1 Left and Section 2, the UE is given the mapping for the radio bearer and QoS Flow).

As to claim 6, Huawei teaches wherein determining that one or more bearers with the device are required for the one or more QFIs further comprises determining that one or more QFIs are mapped to (Huawei, Fig 1 Solutions 1 and 2, determines that a radio bearer (existing DRB) is needed for a QFI).

As to claim 7, Huawei teaches a method of mapping uplink traffic at a wireless device (Huawei, Section 1 Fig 1, a method of a UE mapping traffic uplink (to the right) accessing a core network through a fixed access network (Huawei, Section 1 Fig 1, in a 5G network with DU and CU (fixed access)), the method executed at a wireless device, the method comprising: 
- obtaining a mapping between one or more Quality of Service, QoS, Flow Identifiers, QFI, and one or more bearer Identifiers for bearers established between the wireless device and an access gateway over the fixed access network (Huawei, Fig 1 Left and Section 2, the UE is given the mapping for the radio bearer and QoS Flow); and 
- performing traffic mapping of uplink traffic based on identifying the QFI for an uplink flow and determining the corresponding bearer based on the bearer identifier mapped to the QFI (Huawei, Figure 1 Left, the UE maps traffic to the DU based on the QoS flow and corresponding mapped radio bearer).


As to claim 12, Huawei teaches wherein the method further comprises including in the transmitted uplink traffic for each packet the QFI associated with the QoS flow of the packet, a corresponding bearer identifier of the bearer over which the packet is transmitted (Huawei, Fig 1 Solutions 1 and 2,  a radio bearer (existing DRB) for the data).

As to claim 13, Huawei teaches wherein the wireless device is a User Equipment (Huawei, Fig 1 Left and Section 2, the UE).

As to claim 29, Huawei teaches a wireless device for mapping uplink traffic for transmission to a core network through a fixed access network (Huawei, Section 1 Fig 1, a UE for managing bearers in a 5G network with DU and CU (fixed access)), the wireless device comprising: at least one processor; and memory comprising instructions executable by the at least one processor whereby the network entity is operable to: 
- obtain a mapping between one or more Quality of Service, QoS, Flow Identifiers, QFI, and one or more bearer Identifiers for bearers established between the wireless device and an access gateway over the fixed access network (Huawei, Fig 1 Left and Section 2, the UE is given the mapping for the radio bearer and QoS Flow); and
 - perform traffic mapping of uplink traffic based on identifying the QFI for an uplink flow and determine the corresponding bearer based on the bearer identifier mapped to the QFI (Huawei, Figure 1 Left, the UE maps traffic to the DU based on the QoS flow and corresponding mapped radio bearer). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei as applied to claims above, and further in view of Henry et al (Pub No: 2017/0245170).

As to claim 2, Huawei teaches a mapping (Huawei, Fig 1, a mapping for QoS flow).
Huawei does not explicitly teach wherein the mapping further comprises a Layer 2 and/or Layer 3 QoS marking.
However, Henry teaches the mapping further comprises a Layer 2 and/or Layer 3 QoS marking. (Henry, [0022], QoS marking for profile provisioning downstream using Layer2 and Layer 3 QoS marking).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Huawei and Henry to use layer 2 and layer 3 QoS markings because they are a well-known way of informing the access point of the appropriate QoS policy for the environment (Henry, [0022]).

As to claim 4, Huawei teaches QoS mapped to and applied on a per bearer (Huawei Figure 1, each radio bearer DRB 1 and 2 are mapped to a QoS Flow number).
Huawei does not explicitly teach wherein the mapping further comprises a Layer 2 and/or Layer 3 QoS marking.
However, Henry teaches the mapping further comprises a Layer 2 and/or Layer 3 QoS marking. (Henry, [0022], QoS marking for profile provisioning downstream using Layer2 and Layer 3 QoS marking).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Huawei and Henry to use layer 2 and layer 3 QoS markings because they are a well-known way of informing the access point of the appropriate QoS policy for the environment (Henry, [0022]).

As to claim 5, Huawei teaches mapped to and applied on a per QoS Flow (Huawei Figure 1, each QoS flow number are mapped to a radio bearer DRB 1 and 2). 

However, Henry teaches the mapping further comprises a Layer 2 and/or Layer 3 QoS marking. (Henry, [0022], QoS marking for profile provisioning downstream using Layer2 and Layer 3 QoS marking).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Huawei and Henry to use layer 2 and layer 3 QoS markings because they are a well-known way of informing the access point of the appropriate QoS policy for the environment (Henry, [0022]).

As to claim 8, Huawei teaches a mapping (Huawei, Fig 1, a mapping for QoS flow).
Huawei does not explicitly teach wherein the mapping further comprises a Layer 2 and/or Layer 3 QoS marking.
However, Henry teaches the mapping further comprises a Layer 2 and/or Layer 3 QoS marking. (Henry, [0022], QoS marking for profile provisioning downstream using Layer2 and Layer 3 QoS marking).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Huawei and Henry to use layer 2 and layer 3 QoS markings because they are a well-known way of informing the access point of the appropriate QoS policy for the environment (Henry, [0022]).

As to claim 10, Huawei teaches QoS mapped to and applied on a per bearer (Huawei Figure 1, each radio bearer DRB 1 and 2 are mapped to a QoS Flow number).
Huawei does not explicitly teach wherein the mapping further comprises a Layer 2 and/or Layer 3 QoS marking.
However, Henry teaches the mapping further comprises a Layer 2 and/or Layer 3 QoS marking. (Henry, [0022], QoS marking for profile provisioning downstream using Layer2 and Layer 3 QoS marking).


As to claim 11, Huawei teaches mapped to and applied on a per QoS Flow (Huawei Figure 1, each QoS flow number are mapped to a radio bearer DRB 1 and 2). 
Huawei does not explicitly teach wherein the mapping further comprises a Layer 2 and/or Layer 3 QoS marking.
However, Henry teaches the mapping further comprises a Layer 2 and/or Layer 3 QoS marking. (Henry, [0022], QoS marking for profile provisioning downstream using Layer2 and Layer 3 QoS marking).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Huawei and Henry to use layer 2 and layer 3 QoS markings because they are a well-known way of informing the access point of the appropriate QoS policy for the environment (Henry, [0022]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei as applied to claims above, and further in view of Campos et al (Pub No: 2016/0013855).

As to claim 14, Huawei teaches a wireless device (Huawei, Fig 1, a UE).
Huawei does not explicitly teach wherein the wireless device is a Customer Premise Equipment.
However, Campos teaches wherein the wireless device is a Customer Premise Equipment. (Campos, [0130], a CPE is a UE in a wireless communication system).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Huawei and Campos to use a CPE because it is a well-known type of user equipment (Campos [0130]).

Allowable Subject Matter
Claims 3, 9, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhu et al (Pub No: 2020/0374956)
Chiu et al (Pub No: 2018/0213540)
Henry et al (Pub No: 2019/0082360)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/               Primary Examiner, Art Unit 2469